Name: Council Decision (EU) 2016/1203 of 18 July 2016 appointing a member and an alternate member, proposed by the Kingdom of Spain of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-07-23

 23.7.2016 EN Official Journal of the European Union L 198/44 COUNCIL DECISION (EU) 2016/1203 of 18 July 2016 appointing a member and an alternate member, proposed by the Kingdom of Spain of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Spanish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Francesc HOMS i MOLIST. (3) An alternate member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Roger ALBINYANA i SAIGÃ , HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Mr Jordi SOLÃ  i FERRANDO, Secretario de Asuntos Exteriores y de la UniÃ ³n Europea, Comunidad AutÃ ³noma de CataluÃ ±a, and (b) as an alternate member:  Mr Amadeu ALTAFAJ i TARDIO, Representante Permanente ante la UniÃ ³n Europea (*) , Comunidad AutÃ ³noma de CataluÃ ±a. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (*) The denomination of Permanent Representative of the Autonomous Community of Catalonia to the European Union has been challenged by the Government of Spain before the High Court of Justice of Catalonia.